The language attributed to counsel for the State in bill of exceptions No. 2, as originally prepared by counsel for the defense, cannot be accepted by us as a correct statement in view of what is said by the court in his qualification to the bill and the language set out by him as that used by counsel. Substantially, the argument of defense counsel on the point raised by said bill was that appellant had not mistreated his wife in support of which said counsel stated that if he had, the State would have put on the witness stand certain named relatives of appellant's wife and others to prove it. The learned trial judge certifies in his qualification to the bill that in reply to the argument of the defense counsel the State's attorney said that if he had been permitted to introduce said relatives to testify to the way appellant had treated his wife they could have covered him up with such proof. The court states that in his opinion such argument was provoked by that of the defense. We observe that the court instructed the jury both orally at the time and later in writing not to consider the argument. We do not think the matter one incapable of cure by such instruction, even if the statement went further than it should.
The motion for rehearing is overruled.
Overruled.